Citation Nr: 1128310	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral retinopathy. 

2.  Entitlement to an initial increased rating for service-connected peripheral neuropathy of the left lower extremity, evaluated as noncompensably disabling from February 1, 2008 to February 2, 2009 and as 10 percent disabling from February 3, 2009.

3.  Entitlement to an initial increased rating for service-connected peripheral neuropathy of the right lower extremity, evaluated as noncompensably disabling from February 1, 2008 to February 2, 2009 and as 10 percent disabling from February 3, 2009.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 1985 and from August 1988 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The jurisdiction of the Veteran's appeal, however, remains with the RO in Waco, Texas.

In May 2011, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the Waco RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development.  

In July 2010, the Veteran was afforded two VA examinations to determine the extent of his service-connected bilateral retinopathy and the service-connected peripheral neuropathy of his lower extremities.  During the May 2011 hearing, the Veteran testified that these disabilities have increased in severity since his July 2010 examinations.  See the hearing transcript, pages 3, 6, 8-9.

As the Veteran has alleged that his disabilities have increased in severity since his last examination, and that the evidence of record does not adequately address the current state of his service-connected disabilities, the Board finds that additional VA examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In addition, the Veteran has testified that he regularly receives pertinent treatment at the VA Medical Center (VAMC) in Amarillo, Texas.  As the Board is remanding the Veteran's appeal to accord him the opportunity to undergo additional relevant examinations, on remand his updated VA treatment records should be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his bilateral retinopathy and bilateral lower extremity peripheral neuropathy since October 2009.  The Board is particularly interested in records of such pertinent treatment that the Veteran may have received at the Amarillo VAMC since October 2009.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected bilateral retinopathy.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with this service-connected disability should be noted in the examination report.  

In particular, the examiner should describe:  

   a. the Veteran's visual acuity as well as the frequency of any incapacitating episodes in the past 12 months.  [The examiner is hereby informed that an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.]  
   
   b. the presence of any localized scar, atrophy, or irregularities of the retina (unilateral or bilateral) that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.
   
   c. the effect (if any) of the service-connected bilateral retinopathy on the Veteran's ability to obtain and to maintain gainful employment.  

Complete rationale should be provided for all opinions provided and conclusions reached.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right and left lower extremity peripheral neuropathy.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with these service-connected disabilities should be noted in the examination report.  

In particular, the examiner should:  

   a. indicate whether the Veteran's peripheral neuropathy is productive of (i) mild incomplete paralysis; (ii) moderate severe incomplete paralysis; (iii) severe incomplete paralysis; or, (iv) complete paralysis with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes.  
   
   b. describe the effect (if any) of the service-connected peripheral neuropathy of the Veteran's lower extremities on his ability to obtain and to maintain gainful employment.  

Complete rationale should be provided for all opinions provided and conclusions reached.  

4.  Following completion of the above, readjudicate the issues on appeal.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


